Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a first segment of the filament" in line 5 (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 11, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilenski (US20180141284).

In reference to claim 1:
Wilenski discloses a method for printing at least a portion of a three-dimensional (3D) object (abstract), the method comprising:
receiving, in a computer memory, a model of the 3D object (paras 0043-0044);
directing a first segment of the filament material from a source of the filament material towards a build platform (paras 0010, Fig. 1); 
depositing a first layer of the filament material adjacent to the build platform, the first layer corresponding to the first segment of the filament material, wherein the  first layer is deposited without extrusion and in accordance with the model of the 3D object (Fig. 1);
depositing a second layer of the filament material without extrusion and in accordance with the model of the 3D object (Fig. 1); and
while the second layer is being deposited, selectively heating, using at least one energy beam from at least one energy source, a first portion of the first layer and a second portion of the filament material, wherein the first portion is brought in contact with the second portion (paras 0016-0018).

In reference to claim 2:
In addition to the discussion of claim 1, above, Wilenski further discloses wherein the depositing of first layer is performed without heating the filament material (para 0039; the examiner interprets the disclosure as including not curing at least a portion of the filament material when such curing is “appropriate curing” of such a layer).

In reference to claim 6:
In addition to the discussion of claim 1, above, Wilenski further discloses further comprising, prior to the depositing of the second layer, heating at least a portion of the first layer (para 0019).

In reference to claim 7:
In addition to the discussion of claim 1, above, Wilenski further discloses further comprising depositing one or more additional layers over the first layer and the second layer (Fig. 1 numeral 22A).

In reference to claim 11:
In addition to the discussion of claim 1, above, Wilenski further discloses wherein, as part of the heating of the first and second portions, the at least the one energy beam from the at least one energy source selectively melts the first portion of said first layer and the second portion of the filament material (paras 0019-0021; Fig. 1).

In reference to claim 14:
In addition to the discussion of claim 1, above, Wilenski further discloses wherein the filament material comprises one or more elements selected from the group consisting of continuous fiber (para 0010).

In reference to claim 15:
In addition to the discussion of claim 1, above, Wilenski further discloses wherein the filament material comprises metallic material (para 0010).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilenski as applied to claim 1, above, and further in view of Zappitello (US20170173867).

In reference to claims 3 and 5:
In addition to the discussion of claim 1, above, Wilenski does not disclose further comprising, prior to the directing of the first segment, directing at least one additional segment of the filament material from the source of the filament material towards the build platform; and depositing at least one adhesion layer of the filament material adjacent to the build platform and to support the 3D object, the at least one adhesion layer corresponding to the at least one additional segment of the filament material (claim 3) or wherein the at least one adhesion layer is not part of the 3D object (claim 5). However, this is taught by Zappitello. Zappitello teaches a raft to support a three-dimensional object on a build platform with a controlled adhesion pattern (abstract). Zappitello further teaches the use of rafts typically printed with the same build materials as the object can be used for automatic leveling and to prevent warping of an object being printed (para 0003). Zappitello also teaches the rafts are not part of the 3D object (para 0052). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Wilenski with the raft disclosed in Zappitello in order to obtain a method which allows for automatic leveling and prevents warping of the object being printed.

Claim(s) 8, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilenski as applied to claim 1, above, and further in view of Susnjara (US20190077079).

In reference to claim 8:
In addition to the discussion of claim 1, above, Wilenski does not disclose further comprising compacting the first layer during or subsequent to deposition of the first layer. However, this is taught by Susnjara. Susnjara teaches a method for compressing material during additive manufacturing (0010). Susnjara further teaches that flattening with a roller, e.g. compacting, of the bead allows for control of the thickness of the bead and may improve fusing between layers (para 0007). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Wilenski with the compacting of Susnjara in order to obtain a method which allows for control of the thickness of the bead and may improve fusing between layers.

In reference to claims 9 and 10:
In addition to the discussion of claim 1, above, Wilenski does not disclose further comprising compacting the first layer or the second layer during or subsequent to deposition of the first layer or the second layer (claim 9) or further comprising compacting the second layer subsequent to heating the portion of the first layer and the second portion of the at least one filament material (claim 10). However, this is taught by Susnjara. Susnjara teaches a method for compressing material during additive manufacturing (0010). Susnjara further teaches that flattening with a roller, e.g. compacting, of the bead after the point of contact between the layers allows for control of the thickness of the bead and may improve fusing between layers (para 0007; Fig. 3)(as the compacting takes place after the point of contact between layers, the combination would have the compact subsequent to the depositions because the layers contact each other during/after exposure to the energy beam of Wilenski). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Wilenski with the compacting of Susnjara in order to obtain a method which allows for control of the thickness of the bead and may improve fusing between layers.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilenski as applied to claim 1, above, and further in view of Chapiro (US20170259502).

In reference to claims 12 and 13:
In addition to the discussion of claim 1 above, Wilenski further discloses wherein the filament material comprises a polymeric material and a reinforcing material (paras 0010-0011, applies to claim 13). Wilenski does not explicitly disclose wherein the filament material is a bundle of filament materials. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Chapiro discloses a method of additive manufacturing a composite part (para 0021). Chapiro further discloses that a bundle of filaments is a common form for fiber filaments (para 0116). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Wilenski with the fiber bundle of Chapiro because all the claimed elements are known in the prior art and the combination yields predictable results, e.g. the reinforcing filament is in a common form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Backer (US20180186076).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/              Examiner, Art Unit 1745                                                                                                                                                                                          

/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742